Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Robert Christopher Young, Appellant                    Appeal from the 276th District Court of
                                                        Marion County, Texas (Tr. Ct. No. F14829).
 No. 06-17-00195-CR         v.                          Opinion delivered by Chief Justice Morriss,
                                                        Justice Moseley and Justice Burgess
 The State of Texas, Appellee                           participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by deleting the assessment of
$350.00 in attorney fees. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Robert Christopher Young, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED APRIL 2, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk